DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 3-15) in the reply filed on 22 August 2022 is acknowledged.
Claims 8, 13, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 14, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0318056 A1 (Park).
With respect to claim 1: Park discloses a refrigerator (refrigerator 1) comprising: a cabinet (main body 10) that defines a storage space (storerooms 21, 22, 23); and 5a door (doors 31, 32, 33, 34) configured to open and close at least a portion of the storage space, the door comprising: a frame assembly (at least door body 240 in Figs. 15-18) comprising an upper extension part (comprised in upper cap 270) that extends forward away from the storage space and a first coupling part (upper cap projection 272) that is disposed at the upper extension part, and 10a panel assembly that is detachably coupled to the frame assembly and defines a front outer appearance of the door, the panel assembly comprising a front panel (decoration panel 310) and an upper bracket (upper trim 320) coupled to the front panel, the upper bracket comprising a second coupling part (upper trim projection 322, upper trim groove 323) coupled to the first coupling part (Fig. 17), wherein the panel assembly is configured to, in a state in which the second 15coupling part is located below the first coupling part, move upward to thereby couple the second coupling part to the first coupling part (Figs. 16-17).
With respect to claim 2: Park discloses wherein the first coupling part comprises a coupling protrusion (projection 272) that protrudes downward from the upper extension part, and 20wherein the second coupling part comprises a coupling groove (groove 323) configured to53Attorney Docket No.: 20519-0727001 Client Ref: 21REF020US01/PO21-00133USreceive the coupling protrusion based on the panel assembly moving upward.
With respect to claim 9: Park discloses wherein the panel assembly further comprises a 20lower bracket (lower trim 340) spaced apart from the upper bracket and located vertically below the55Attorney Docket No.: 20519-0727001 Client Ref: 21REF020US01/PO21-00133USupper bracket (Fig. 15), and wherein the frame assembly further comprises a support part (lower cap 280) configured to support the lower bracket (part 280 supports bottom of part 342 in Fig. 18) based on a lower part of the panel assembly moving toward the frame assembly in a state in which a part of the coupling protrusion is received in the 5coupling groove (Figs. 17-18).
With respect to claim 10: Park discloses a fastening member (second fixer 360) that penetrates the support part from a lower side of the support part and couples the support part to the lower bracket (Fig. 18).
With respect to claim 14: Park discloses wherein the frame assembly further comprises a front frame (front part 242, base 243) and side frames (side parts 250, bending portions 245, bending portions 246, bending portions 247) coupled to side ends of the front frame, and 10wherein each of the side frames comprises: a first part (side parts 250) that covers at least a part of a side surface of the front panel, and a coupling part (bending portions 245, 246, 247) that extends from the first part and is coupled to the front frame (Fig. 14).
With respect to claim 21: Park discloses a refrigerator (refrigerator 1) comprising: a cabinet (main body 10) that defines a storage space (storerooms 21, 22, 23); and a door (doors 31, 32, 33, 34) configured to open and close at least a portion of the storage space, the door comprising: 15a frame assembly (at least door body 240 in Figs. 15-18) comprising an extension part (comprised in upper cap 270) that extends forward away from the storage space, a first coupling part (upper cap projection 272) disposed at the extension part, and a support part (lower cap 280) spaced apart from the extension part in a downward direction, and a panel assembly that is detachably coupled to the frame assembly and defines a front outer appearance of the door, the panel assembly comprising a 20front panel (decoration panel 310), an upper bracket (upper trim 320) coupled to the front panel, and a lower bracket59Attorney Docket No.: 20519-0727001 (lower trim 340) Client Ref: 21REF020US01/PO21-00133USspaced apart from the upper bracket in the downward direction, the upper bracket comprising a second coupling part (upper trim projection 322, upper trim groove 323) coupled to the first coupling part, wherein the panel assembly is configured to, in a state in which the second coupling part of the panel assembly is located below the first coupling part, move 5upward to thereby couple the second coupling part to the first coupling part (Figs. 16-17), and wherein the support part is configured to support the lower bracket (part 280 supports bottom of part 342 in Fig. 18) based on a lower part of the panel assembly moving toward the support part in a state in which the second coupling part is coupled to the first coupling part (Figs. 17-18).
With respect to claim 22: Park discloses a fastening member (second fixer 360) fastened to the lower bracket through the support part from a lower side of the support part (Fig. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0318056 A1 (Park).
With respect to claim 11: In the embodiment of Figs. 15-18, Park’s panel 310 is made of glass or resin. Park does not disclose “made of metal” as claimed. Park does not disclose the “lower flange” and “fastening hole” defined by claim 11. 
Park [0126] discloses making a decoration panel 410 from an iron plate instead of the resin or glass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to made Park’s panel 310 from iron instead of resin or glass, because Park shows it is known to make a front panel from iron (metal) in an alternative embodiment. Panel 310 made from iron meets “wherein the front panel is made of metal” as claimed. 
See Park Figs. 15-18. With panel 310 made from iron, the lower trim 340/lower trim projection 342 meets the claimed “lower flange”. The trim hole 343 is the claimed “fastening hole”. The annotated image below is from Park Fig. 18. 

    PNG
    media_image1.png
    539
    501
    media_image1.png
    Greyscale

In the annotated image, the arrow indicates spacing between the top of projection 342 and lower cap 280. This spacing does not meet “wherein the lower flange is in contact with a lower surface of the lower bracket” as claimed. 
However, Park [0119] only requires the projection 342 inserted into the groove 282, with the second fixer 360 inserted in the hole 343. The lower trim 340 is attached to panel 310 with adhesive 350.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the lower trim 340 positioned slightly higher on the panel 310, via attachment with adhesive 350, as an obvious variation of Park. 
Trim 340 moved upwards to an extent that projection 342 contacts cap 280 meets “wherein the lower flange is in contact with a lower surface of the lower bracket” as claimed. 
With respect to claim 15: Park [0087] discloses the main case 41 of the door bent from a single metal board 500. The main case 41 comprises the claimed “front frame”. Park meets “wherein the front frame is made of metal” as claimed. However, in the embodiment of Park Figs. 15-18, there is no “magnet” as claimed. 
The embodiment of Park Figs. 19-20 includes an iron panel 410 and magnets 430 coupled to a rear surface of the panel 410. The magnets 430 are magnetically attracted to the main case 41. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to made panel 310 from iron and attach magnets 430 thereto, because Park shows it is known to make a front panel from iron and use magnets to mount the panel to the door in an alternative embodiment. As modified, the magnets 430 on panel 310 meet “a magnet” as claimed. 
With respect to claim 16: See Park Figs. 19-20 and [0129]. Ends 412 meet the claimed “pair of side flanges”. Magnets 430 meet the claimed “pair of magnets”. 
With respect to claim 17: See the annotated image below, from Park Fig. 20. 

    PNG
    media_image2.png
    572
    723
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637